

ARLO TECHNOLOGIES, INC.

2018 EQUITY INCENTIVE PLAN

NOTICE OF GRANT OF
SERVICE AND PERFORMANCE-BASED RESTRICTED STOCK UNITS
Unless otherwise defined herein, the terms defined in the Arlo Technologies,
Inc. 2018 Equity Incentive Plan (the “Plan”) will have the same defined meanings
in this Notice of Grant of Service and Performance-Based Restricted Stock Units
(the “Notice of Grant”) and in the Terms and Conditions of the Restricted Stock
Units, attached hereto as Exhibit A (together, the “Agreement”).
-FIRST_NAME-LAST_NAME-
-ADDRESS_LINE-
-ADDRESS_LINE-
-ADDRESS_LINE-
-CITY-STATE-ZIPCODE-
-COUNTRY-


1. General: You (“Participant”) have been granted the following award (“Award”)
of Restricted Stock Units (“RSUs”), subject to the terms and conditions of the
Plan, this Notice of Grant and the Agreement, as follows:
Date of Grant
August 8, 2019
Vesting Commencement Date
August 8, 2019
Target Number of RSUs Subject to Award
[___]
Maximum Number of RSUs Subject to Award
[___]



2. General Vesting Schedule: In order for any Restricted Stock Units subject to
the Award to vest and be earned, each of (i) the service vesting requirement
specified in Section 2(a) and Section 3 (the “Service Vesting Requirement”) and
(ii) the Company performance goal specified in Section 2(b) below (the
“Performance Goal”) must be satisfied. Subject to the potential vesting
acceleration provisions in the Plan and provided Participant accepts the
Restricted Stock Units prior to the first anniversary of the Vesting
Commencement Date, the Restricted Stock Units will vest as provided herein.
(a) General Service Vesting Requirement. Except as otherwise expressly provided
in Section 3 below, the Service Vesting Requirement will be satisfied in
installments as follows: 1/3 of the Award will have the Service Vesting
Requirement satisfied on each anniversary of the Vesting Commencement Date (the
“Vesting Date”) such that the Service Vesting Requirement is fully satisfied on
the third anniversary of the Vesting Commencement Date, in each case subject to
the Participant’s continued status as a Service Provider through such Vesting
Date (the “Service Vesting Schedule”). For the avoidance of doubt, after giving
effect to any potential satisfaction of the Service Vesting Requirement pursuant
to Section 3, once Participant’s continued status as a Service Provider ends, no
additional Restricted Stock Units will be deemed to have the Service Vesting
Requirement satisfied with respect to such Restricted Stock Units.


209991211 v2

--------------------------------------------------------------------------------




(b) Performance Goal. The number of Restricted Stock Units subject to your Award
that may vest, subject to satisfaction of the Service Vesting Requirement, will
determined by reference to total revenue received by the Company during the 2019
calendar year, as reported in the Company’s 2019 financial statements, as
indicated in the chart below, with linear interpolation between the designated
performance levels.
 
Revenue
as % of Target
RSU Vesting (% Target)
Maximum
$457M
114.3%
150%
Target
$400M
100.0%
100%
Threshold
$385M
96.3%
50%



The Board will determine the level of attainment of the Performance Goal and the
number of RSUs eligible to vest no later than August 8, 2020. Notwithstanding
the foregoing, if a Change in Control (as defined in Section 4 below) occurs no
later than December 31, 2019, the Performance Goal will instead be deemed
achieved at the target Award level. In determining the level of attainment of
the Performance Goal and the number of RSUs eligible to vest, the Board may
applying rounding, in its discretion, for administrative convenience. In all
cases, the Board’s determination of the number of RSUs eligible to vest is final
and binding on Participant.
3. Accelerated Satisfaction of Service Vesting Requirement: Notwithstanding the
Service Vesting Schedule set forth in Section 2(a) above, the Service Vesting
Requirement will be deemed satisfied, in part or in full as indicated below,
upon the occurrence of the following events, such that all or part of the Award
will become eligible to vest based on the applicable level of attainment of the
Performance Goal:
(a) The Service Vesting Requirement is satisfied in full with respect to the
entire Award upon Participant’s cessation as an active Service Provider due to
Retirement, death or Disability in each case which occurs after the earlier of:
(i) December 31, 2019 or (ii) a Change in Control. For the avoidance of doubt,
if the Participant ceases to be an active Service Provider due to Retirement,
death or Disability in each case which occurs on or prior to December 31, 2019
and prior to a Change in Control, the Service Vesting Requirement is not
satisfied and no portion of the Award is eligible to vest;
(b) 1/3rd of the Service Vesting Requirement is satisfied upon Participant’s
cessation as an active Service Provider due to Qualifying Termination which
occurs no later than December 31, 2019;
(c) An applicable portion of Service Vesting Requirement is satisfied upon
Participant’s cessation as an active Service Provider due to a Qualifying
Termination which occurs after December 31, 2019 and as determined in accordance
with the Service Vesting Schedule as if the Participant had remained an active
Service Provider for an additional 12 months.
4. Definitions: For all purposes of the Award the following terms used in this
Notice of Grant have the meanings set forth below.
(a) “Cause” means (i) the Participant’s willful commission of (A) embezzlement,
(B) fraud, or (C) dishonesty in connection with the performance of the
Participant’s duties and responsibilities, which in any such instance results in
material loss, material damage, or material injury to the Company, (ii) the
Participant’s conviction of, or plea of nolo contendere to, a felony (other than
a driving offense), (iii) the Participant’s gross misconduct, or (iv) the
Participant’s continued violation of his or her employment duties


2
209991211 v2

--------------------------------------------------------------------------------




after the Participant has received a written demand for performance from the
Company which specifically sets forth the factual basis for the Company’s belief
that the Participant has not substantially performed his or her duties. Any
termination for “Cause” will require Board approval, and the Participant will be
given the opportunity to appear in person before the entire Board in order to
explain the Participant’s position on the allegations or claims that constitute
“Cause”. The Board (excluding the Participant if the Participant is at such time
a member of the Board) shall make all determinations relating to termination,
including without limitation any determination regarding Cause.
(b) “Change in Control” in all cases means a Change in Control (as defined in
the Plan) that is also a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company as described in Code Section 409A(a)(2)(A)(iv).
(c) “Good Reason” means that the Participant resigns from the Company if one of
the following events occur without the Participant’s consent:
(i) a material decrease in the Participant’s target annual compensation;
(ii) the relocation of Participant’s principal place of performing his or her
duties as an employee of the Company by more than fifty (50) miles; or
(iii) a material, adverse change in the Participant’s authority,
responsibilities or duties, as measured against the Participant’s authority,
responsibilities or duties immediately prior to such change.
For “Good Reason” to be established, the Participant must provide written notice
to the [CEO: Board] [Tiers 2 and 3: Chief Executive Officer] and the Company
within thirty (30) days immediately following such alleged events, the Company
must fail to materially remedy such event within thirty (30) days after receipt
of such notice, and the Participant’s resignation must be effective not later
than ninety (90) days from the occurrence of the alleged triggering event, and
must not be effective until after the expiration of the notice and cure periods
described above.
(d) “Qualifying Termination” means a termination of the Participant’s employment
by the Company without Cause or the Participant’s resignation for Good Reason.
5. General
(a) With respect to the Award, the terms of the Award as set forth in this
Agreement supersede any individually negotiated agreement you have with Company
or an Affiliate (including but not limited to your Change in Control and
Severance Agreement) and any generally applicable severance or change-in-control
plan, policy, or practice, whether written or unwritten, of the Company or an
Affiliate that would otherwise apply to the Award (“Separate Agreement”).  As a
condition to accepting your Award, you acknowledge that your Award is not
subject to the terms of any Separate Agreement and is governed solely by this
Agreement and the Plan.
(b) If Participant does not accept the Restricted Stock Units prior to the first
anniversary of the Vesting Commencement Date, all Restricted Stock Units may be
forfeited in their entirety, in the Administrator’s sole discretion, and neither
Participant nor the Company (or its Affiliates) shall have any rights or
obligations under the Plan, the Agreement or this Notice of Grant or any right
to any equivalent amounts or payments in lieu of the Restricted Stock Units.


3
209991211 v2

--------------------------------------------------------------------------------




(c) By Participant’s acceptance of the Restricted Stock Units and/or the
underlying shares of common stock of Arlo Technologies, Inc. (“Shares”)
corresponding thereto, Participant and Arlo Technologies, Inc. (the “Company”)
agree that this Award is granted under and governed by the terms and conditions
of the Plan and the Agreement, all of which are made a part of this document.



EXHIBIT A

TERMS AND CONDITIONS OF THE RESTRICTED STOCK UNITS
1.    Grant. The Company hereby grants to Participant named in the Notice of
Grant the number of Restricted Stock Units set forth in the Notice of Grant,
subject to these Terms and Conditions of the Restricted Stock Units (together,
the “Agreement”), the Notice of Grant, and the Plan, which are incorporated
herein by reference. Subject to Section 20 of the Plan, in the event of a
conflict between the terms and conditions of the Plan and the terms and
conditions of this Agreement, the terms and conditions of the Plan will prevail.
2.    Company’s Obligation to Pay.
(a)    General. Subject to Section 2(c), each Restricted Stock Unit represents
the right to receive a Share on the date it vests, including to the limited
extent permitted under Section 7(b) for satisfying any withholding obligation
for income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related items related to Participant’s participation in the
Plan and legally applicable to Participant (“Tax-Related Items”). Unless and
until the Restricted Stock Units will have vested, Participant will have no
right to payment of any such Restricted Stock Units or the underlying Shares.
Prior to actual payment of any vested Restricted Stock Units, such Restricted
Stock Unit will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
(b)    Timing of Settlement - General. To the extent the Restricted Stock Units
are exempt from application of Section 409A, any Restricted Stock Units that
vest in accordance with Sections 3 or 4 will be settled (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable Tax-Related Items withholding obligations
as set forth in Section 7. Subject to the provisions of Section 2(c), such
vested Restricted Stock Units will be settled in Shares as soon as practicable
after vesting, but in each such case by the fifteenth (15th) day of the third
(3rd) month of the calendar year following the calendar year in which the
Restricted Stock Units vest.
(c)    Timing of Settlement - Section 409A (for U.S. Taxpayers only).
(i)    Settlement if Deferred Compensation under Section 409A. To the extent and
if the Restricted Stock Units are considered to be “deferred compensation”
within the meaning of Section 409A (as defined in Section 2(c)(iii) hereof),
then except as necessary to satisfy any Tax-Related Items withholding
obligations as set forth in Section 7, the vested Restricted Stock Units will be
settled as soon as practicable and in all cases within the sixty (60) day period
following the earliest of:
(A) the dates provided in the Service Vesting Schedule, or
(B) Participant’s death, Disability, or “separation from service,” in each case
within the meaning of Section 409A and in each case where such permitted Section
409A payment event occurs after the earlier of: (1) a Change in Control that is
also a change in the ownership or effective control of the Company or a change
in the ownership of a substantial portion of the assets of the Company as
described in Code Section 409A(a)(2)(A)(iv), or (2) August 8, 2020.
Additionally, the Company reserves the right to elect provide for earlier
settlement of vested Restricted Stock Units in connection with a Change in
Control that is also a change in the ownership or effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company as described in Code Section 409A(a)(2)(A)(iv) pursuant to the
exemption permitted under Treasury Regulation 1.409A-3(j)(ix)(B).
(ii)    Specified Employee Under Section 409A. Notwithstanding anything in the
Plan or this Agreement to the contrary, if (A) the Restricted Stock Units are
considered deferred compensation subject to Section 409A, (B) the Restricted
Stock Units will be settled upon a “separation from service” within the meaning
of Section 409A, as determined by the Company in accordance with Section 409A,
and (C) Participant is a “specified employee” within the meaning of Section 409A
at the time of such separation from service, then the settlement of such
Restricted Stock Units will not be made until the earlier of (x) the date six
(6) months and one (1) day following the date of Participant’s separation from
service and (y) Participant’s death, to the extent necessary to avoid a
prohibited acceleration under Section 409A.
(iii)    Section 409A. For purposes of this Agreement, “Section 409A” means
Section 409A of the Code and the final Treasury Regulations and U.S. Internal
Revenue Service guidance thereunder, as each may be amended from time to time.
It is the intent of this Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units provided under this
Agreement or Shares payable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to so
comply. The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
this Agreement as may be necessary to ensure that all vesting or payouts
provided under this Agreement are made in a manner that complies with
Section 409A or to mitigate any additional tax, interest and/or penalties or
other adverse tax consequences that may apply under Section 409A if compliance
is not practical; provided, however, that nothing in this Section 2(c)(iii)
creates an obligation on the part of the Company to modify the terms of this
Agreement or the Plan, and the Company makes no representation that the terms of
Restricted Stock Units will comply with Section 409A or that the Restricted
Stock Units will not be subject to taxes, interest and penalties or other
adverse tax consequences under Section 409A. In no event whatsoever shall the
Company or any of its Affiliates be liable to any party for any additional tax,
interest or penalties that may be imposed on Participant or any other person by
Section 409A or any damages for failing to comply with Section 409A.
3.    Vesting Schedule. Subject to Section 4 and the terms of the Plan, the
Restricted Stock Units awarded by this Agreement will vest only in accordance
with the provisions set forth in the Notice of Grant.
4.    Administrator’s Discretion. The Administrator, in its discretion, may
accelerate the vesting of some or all of the unvested Restricted Stock Units at
any time, subject to the terms of the Plan. If so accelerated, such Restricted
Stock Units shall be considered as having vested as of the date specified by the
Administrator.
5.    Termination as Service Provider.
(a)    If Participant ceases to be a Service Provider during the Performance
Period for any reason during other than as described in Section 3 of the Notice
of Grant, any unvested Restricted Stock Units shall be forfeited immediately
upon termination at no cost to the Company and Participant will have no further
rights to Shares or otherwise under this Agreement.
(b)    For purposes of the Restricted Stock Units, Participant will cease to be
a Service Provider as of the date Participant is no longer actively employed by
or providing services to the Company or one of its Affiliates (regardless of the
reason for such termination and whether or not later to be found invalid or in
breach of applicable employment laws in the jurisdiction where Participant is a
Service Provider or the terms of Participant’s service agreement, if any); and
unless otherwise expressly provided in this Agreement or determined by the
Administrator, Participant’s right to vest in the Restricted Stock Units under
the Plan, if any, will terminate as of such date and will not be extended by any
notice period (e.g., Participant’s period of service would not include any
contractual notice period or any period of “garden leave” or similar period
mandated under employment laws in the jurisdiction where Participant is a
Service Provider or Participant’s employment or service agreement, if any); the
Administrator shall have the exclusive discretion to determine when Participant
is no longer actively employed or providing services for purposes of the
Restricted Stock Unit grant (including whether Participant may still be
considered to be providing services while on a leave of absence).
6.    Settlement after Death. Any distribution or delivery to be made to
Participant under this Agreement will, if Participant is then deceased, be made
to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
Notwithstanding the foregoing, the Administrator may restrict Participants
outside the United States from designating a beneficiary who shall be entitled
to receive the amounts payable with respect to the Restricted Stock Units, if
any, due under the Plan upon Participant’s death.
7.    Tax Withholding.
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”), the ultimate liability for all Tax-Related Items is and remains
Participant’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant, vesting
or settlement of the Restricted Stock Units, the subsequent sale of Shares
acquired pursuant to such settlement and the receipt of any dividends; and (ii)
do not commit to and are under no obligation to structure the terms of the grant
or any aspect of the Restricted Stock Units to reduce or eliminate Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if Participant is subject to Tax-Related Items in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable or tax
withholding event, as applicable, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard,
Participant authorizes the Company or its agents, at their discretion, to
satisfy any withholding obligations with regard to all Tax-Related Items by one
or a combination of the following:
(i)    withholding from Participant’s wages or other cash compensation payable
to Participant by the Company or the Employer;
(ii)    requiring Participant to tender a cash payment to the Company or the
Employer;
(iii)    withholding from proceeds of the sale of Shares to be issued upon
vesting of the Restricted Stock Units either through a voluntary sale or through
a mandatory sale arranged by the Company (on Participant’s behalf pursuant to
this authorization without further consent);
(iv)    withholding Shares from those Shares to be issued or otherwise issuable
to Participant upon vesting of the Restricted Stock Units; and
(v)    any other method acceptable to the Company and permitted under the Plan
and Applicable Laws.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including up to the maximum applicable
rate for Participant’s jurisdiction(s), in which case Participant may receive a
refund of any over-withheld amount in cash and will have no entitlement to the
Share equivalent. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes, Participant is deemed to have been
issued the full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the Tax-Related Items.
The Company may refuse to issue or deliver the shares or the proceeds of the
sale of Shares if Participant fails to comply with Participant’s obligations in
connection with the Tax-Related Items.
(b)    Tax Withholding Arising Prior to Settlement. A portion of the Restricted
Stock Units automatically and with no exercise of discretion by the Committee
shall fully vest in an amount necessary to satisfy any Tax-Related Items
withholding obligation that may arise prior to settlement of the Shares
underlying the Restricted Stock Units (for example, upon Participant becoming
Retirement eligible prior to vesting date and payment). Accordingly, the Company
will have the right (but not the obligation) to withhold from Participant those
Shares or to sell shares on Participant’s behalf that vest pursuant to the
preceding sentence to satisfy any Tax-Related Items withholding obligation.
Further, if Participant is a U.S. taxpayer and a portion of the Shares subject
to the Restricted Stock Units will be withheld to satisfy any Tax-Related Items
withholding liability prior to settlement of Restricted Stock Units with respect
to any portion of the Restricted Stock Unit considered deferred compensation
subject to Section 409A, then the number of Shares withheld or sold on
Participant’s behalf shall not exceed an amount equal in value to the
Tax-Related Items withholding liability.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until such Shares will have been deposited into Participant’s brokerage
account with the Company’s designated broker. After such Shares are deposited,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE BASE VESTING
SCHEDULE IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY OR THE EMPLOYER AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED
THE RESTRICTED STOCK UNITS OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE
OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY OR THE EMPLOYER TO TERMINATE PARTICIPANT’S RELATIONSHIP
AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.
10.    Nature of Grant. In accepting the Restricted Stock Units, Participant
acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the grant of the Restricted Stock Units is exceptional, voluntary and
occasional and does not create any contractual or other right to receive future
grants of Restricted Stock Units, or benefits in lieu of Restricted Stock Units,
even if Restricted Stock Units have been granted in the past;
(c)    all decisions with respect to future Restricted Stock Unit or other
grants, if any, will be at the sole discretion of the Company;
(d)    the Restricted Stock Unit grant and Participant’s participation in the
Plan shall not create a right to continued service with the Employer, the
Company or any Affiliate or be interpreted as forming a service contract with
the Employer, the Company or any Affiliate;
(e)    Participant is voluntarily participating in the Plan;
(f)    the grant of Restricted Stock Units and the Shares subject to the
Restricted Stock Units, and the income from and value of same, are not intended
to replace any pension rights or compensation;
(g)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Unit, and the income from and value of same, are not part of normal or expected
compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, holiday pay, pension or retirement or welfare benefits or
similar payments;
(h)    unless otherwise agreed with the Company, the Restricted Stock Units and
the Shares subject to the Restricted Stock Units, and the income from and value
of same, are not granted as consideration for, or in connection with, the
service Participant may provide as a director of an Affiliate;
(i)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with certainty;
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from Participant’s
termination as a Service Provider (for any reason whatsoever whether or not
later found to be invalid or in breach of applicable laws in the jurisdiction
where Participant is employed or the terms of Participant’s service agreement,
if any); and
(k)    the following provisions apply only if Participant is providing services
outside the United States:
(i)    the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
and
(ii)    Participant acknowledges and agrees that neither the Company, the
Employer nor any Affiliate shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.
11.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant should consult with his or her own personal
tax, legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan.
12.    Data Privacy Information and Consent. By accepting the Restricted Stock
Units and indicating consent via the Company’s acceptance procedure, Participant
is declaring that he or she agrees with the data processing practices described
herein and consents to the collection, processing and use of Data (as defined
below) by the Company and the transfer of Data to the recipients mentioned
herein, including recipients located in countries which do not adduce an
adequate level of protection from a European (or other non-U.S.) data protection
law perspective, for the purposes described herein.
(a)    Data Collection and Usage. The Company and the Employer may collect,
process and use certain personal information about Participant, including, but
not limited to, Participant’s name, home address and telephone number, email
address, date of birth, social insurance number, passport or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to Shares or equivalent benefits awarded, canceled, exercised,
vested, unvested or outstanding in Participant’s favor (“Data”), for the
purposes of implementing, administering and managing the Plan. The legal basis,
where required, for the processing of Data is Participant’s consent.
(b)    Stock Plan Administration Service Providers. The Company transfers Data
to E*Trade Financial Services, Merrill Lynch, and their affiliated companies,
independent service providers based in the United States which are assisting the
Company with the implementation, administration and management of the Plan. The
Company may select a different service provider or additional service providers
and share Data with such other provider serving in a similar manner. Participant
may be asked to agree on separate terms and data processing practices with the
service provider, with such agreement being a condition to the ability to
participate in the Plan.
(c)    International Data Transfers. The Company and its service providers are
based in the United States. Participant’s country or jurisdiction may have
different data privacy laws and protections than the United States. For example,
the European Commission has issued a limited adequacy finding with respect to
the United States that applies only to the extent companies register for the
EU-U.S. Privacy Shield program. The Company's legal basis, where required, for
the transfer of Data is Participant’s consent.
(d)    Data Retention. The Company will hold and use the Data only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan, or as required to comply with legal or regulatory obligations, including
under tax and security laws.
(e)    Voluntariness and Consequences of Consent Denial or Withdrawal.
Participation in the Plan is voluntary and Participant is providing the consents
herein on a purely voluntary basis. If Participant does not consent, or if
Participant later seeks to revoke Participant’s consent, Participant’s salary
from or employment and career with the Employer will not be affected; the only
consequence of refusing or withdrawing Participant’s consent is that the Company
would not be able to grant these Restricted Stock Units or other equity awards
to Participant or administer or maintain such awards.
(f)    Data Subject Rights. Participant may have a number of rights under data
privacy laws in Participant's jurisdiction. Depending on where Participant is
based, such rights may include the right to (i) request access or copies of Data
the Company processes, (ii) request rectification of incorrect Data, (iii)
delete Data, (iv) restrict processing of Data, (v) portability of Data, (vi)
lodge complaints with competent authorities in Participant’s jurisdiction,
and/or (vii) receive a list with the names and addresses of any potential
recipients of Data. To receive clarification regarding these rights or to
exercise these rights, Participant can contact his or her local human resources
representative.
(g)    Alternate Basis and Additional Consents. Finally, Participant understands
that the Company may rely on a different basis for the processing or transfer of
Data in the future and/or request that Participant provide another data privacy
consent. If applicable, Participant agrees that upon request of the Company or
the Employer, Participant will provide an executed acknowledgement or data
privacy consent form (or any other agreements or consents) that the Company
and/or the Employer may deem necessary to obtain from Participant for the
purpose of administering Participant’s participation in the Plan in compliance
with the data privacy laws in Participant’s country, either now or in the
future. Participant understands and agrees that he or she will not be able to
participate in the Plan if he or she fails to provide any such consent or
agreement requested by the Company and/or the Employer.
13.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of its Stock
Plan Administrator at Arlo Technologies, Inc., 2200 Faraday Ave., Suite 150,
Carlsbad CA 92008, U.S.A., or at such other address as the Company may hereafter
designate in writing.
14.    Grant is Not Transferable. Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of this grant, or any right or privilege conferred hereby, or
upon any attempted sale under any execution, attachment or similar process, this
grant and the rights and privileges conferred hereby immediately will become
null and void.
15.    Binding Agreement. Subject to the limitation on the transferability of
this grant contained herein, this Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.
16.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration or
qualification of the Shares upon any securities exchange or under any local,
state, federal or non-U.S. law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to Participant (or his estate), such issuance will not occur unless and
until such listing, registration, qualification, consent or approval will have
been effected or obtained free of any conditions not acceptable to the Company.
Where the Company determines that the delivery of the payment of any Shares will
violate securities laws or other Applicable Laws, the Company will defer
delivery until the earliest date at which the Company reasonably anticipates
that the delivery of Shares will no longer cause such violation. The Company
will make all reasonable efforts to meet the requirements of any such local,
state or federal law or securities exchange and to obtain any such consent or
approval of any such governmental authority.
17.    Plan Governs. This Agreement is subject to all terms and provisions of
the Plan. In the event of a conflict between one or more provisions of this
Agreement and one or more provisions of the Plan, the provisions of the Plan
will govern.
18.    Committee’s Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units have vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon Participant, the Company and all
other interested persons. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.
19.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.
20.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.
21.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.
22.    Language. Participant acknowledges that he or she is sufficiently
proficient in English, or has consulted with an advisor who is sufficiently
proficient in English, so as to allow Participant to understand the terms and
conditions of this Agreement. Furthermore, if Participant has received this
Agreement or any other document related to the Plan translated into a language
other than English and if the meaning of the translated version is different
than the English version, the English version will control.
23.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Notwithstanding anything to the contrary in the Plan or this Agreement, the
Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the Restricted Stock Units and on any Shares
acquired under the Plan, including, but not limited to, any other requirements
as may be necessary to comply with Section 409A or to otherwise avoid imposition
of any additional tax or income recognition under Section 409A, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
24.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.
25.    Forfeiture Events. The Restricted Stock Units are subject to the
Company’s Clawback Policy, as it may be amended from time to time.
26.    Governing Law; Venue. This Agreement shall be governed by the laws of the
State of California, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this grant of
Restricted Stock Units or this Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation shall be conducted in the courts of Santa Clara County, California,
or the U.S. federal courts for the United States for the Northern District of
California, and no other courts, where this grant of Restricted Stock Units is
made and/or to be performed.
27.    Waiver. Participant acknowledges that a waiver by the Company of breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement, or of any subsequent breach by
Participant or any other Service Provider.
28.    Insider Trading Restrictions/Market Abuse Laws. Participant acknowledges
that he or she may be subject to insider trading restrictions and/or market
abuse laws in applicable jurisdictions including, but not limited to, the United
States and Participant’s country of residence, which may affect Participant’s
ability to acquire or sell Shares or rights to Shares (e.g., Restricted Stock
Units) under the Plan during such time as Participant is considered to have
“inside information” regarding the Company (as defined by the laws in the
applicable jurisdictions). Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable insider trading policy of the Company. Participant is responsible for
complying with any applicable restrictions and should consult with his or her
own personal legal advisor on this matter.
29.    Foreign Asset/Account Reporting Requirements; Exchange Controls.
Depending on Participant’s country, Participant may be subject to foreign
asset/account, exchange control and/or tax reporting requirements as a result of
the vesting of the Restricted Stock Units, the acquisition, holding and/or
transfer of Shares or cash resulting from participation in the Plan and/or the
opening and maintaining of a brokerage or bank account in connection with the
Plan. Participant may be required to report such assets, accounts, account
balances and values, and/or related transactions to the applicable authorities
in his or her country. Participant may also be required to repatriate sale
proceeds or other funds received as a result of his or her participation in the
Plan to his or her country through a designated bank or broker and/or within a
certain time after receipt. Participant acknowledges that he or she is
responsible for ensuring compliance with any applicable foreign asset/account,
exchange control and tax reporting and other requirements. Participant further
understands that he or she should consult Participant’s personal tax and legal
advisors, as applicable, on these matters.


4
209991211 v2